Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 2/17/2021.
•	 Claims 1-3, 5-6 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-3, 5-6 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claim, including at least:
Claim 1 
• the horizontal well drilling and reaming simulation subsystem includes a simulation drilling rig, a drill column string, a drilling tool, and a drilling fluid circulation system, the drilling tool is a reciprocating drilling and reaming tool, the drilling tool, extending from a connection end with the drill column string to a drilling end, includes a third-stage reaming and retraction assembly, a primary and secondary reaming and retraction assembly, and a pilot assembly, the third-stage reaming and retraction assembly includes a plurality of expandable and closable blades that are circumferentially disposed about a main structure of the drilling tool, the blade is capable of being locked and positioned by a second locking mechanism, the primary and secondary reaming and retraction assembly includes a plurality of extendable and retractable 
 	• the horizontal well hole-collapse cavity-construction depressurization excitation simulation subsystem includes a plunger pump, a water tank, a power supply, a measurement device, and an underground injection device, an inlet of the plunger pump is connected to the water tank, and an outlet of the plunger pump is connected to the underground injection device, the underground injection device is disposed at one side of a horizontal section of a horizontal well near a wellhead vertical well; a high level end of the power supply is connected to a copper strip disposed in the horizontal well, and a low level end of the power supply is connected to a high level end of the measurement device, a low level end of the measurement device is electrically connected to another one copper strip on an outer surface of the triaxial stress-tight stereo support; an underground pressure sensor and a saturation probe are disposed in the horizontal well near the vertical well; a first pressure sensor are disposed on a liquid inlet pipeline at the wellhead of the horizontal well;
• the simulation test system further includes a return water pump, an inlet of the return water pump is connected to the wastewater collection and treatment device, and an outlet of the return water pump is connected to the water tank.

	One of the relevant prior art -   Chan et al. (Pub. No.: US 20070062693 A1) teaches an improved system, method, and apparatus for a coal bed methane gas degassing tool.
Another relevant prior art - Lin et al.  (Pub. No.: US 20170145794 A1) teaches a method for combining integrated drilling, flushing and slotting with thermal injection to enhance coalbed  
Yet, another relevant prior art - Chen et al. (Pub. No.: US 20150247385 A1) conceptually presents a method for joint-mining of coalbed gas and coal.
	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claim 1.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-3, 5-6 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127